Exhibit 10.1

CDI CORP.

NON-QUALIFIED OPTION AGREEMENT

1. Grant of Option. The Company hereby grants to [Insert Name] (the “Recipient”)
a Non-Qualified Option to purchase [Insert Number] shares of CDI Stock (this
“Option”) on the terms set forth herein (this “Agreement”). This Option is
subject to the terms, definitions and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict between the terms
of this Agreement and the Plan, the Plan will prevail. Capitalized terms used
but not defined herein shall have the meanings set forth in the Plan. This
Option shall be a Non-Qualified Option for purposes of the Plan. Notwithstanding
anything contained herein to the contrary, effective upon the approval by the
Company’s shareholders of the CDI Corp. Amended and Restated 2004 Omnibus Stock
Plan (the “Amended and Restated Plan”) at the Company’s 2012 annual meeting of
shareholders, this Agreement shall thereafter be subject to the terms,
definitions and provisions of the Amended and Restated Plan, as the same may be
amended from time to time.

2. Definitions.

(a) “Board” means the Board of Directors of CDI Corp.

(b) “Cause” shall have the meaning set forth in the Plan.

(c) “CDI Stock” means CDI Corp. common stock, par value $0.10 per share.

(d) “Change in Control” means any of the following:

(i) any person, or more than one person acting as a group within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company;

(ii) any person, or more than one person acting as a group within the meaning of
Section 409A of the Code, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition) ownership of stock of the
Company possessing 30 percent or more of the total voting power of the Company’s
stock;

(iii) a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or

(iv) a person, or more than one person acting as a group within the meaning of
Section 409A of the Code, acquires (or has acquired during the 12-month period
ending on the



--------------------------------------------------------------------------------

date of the most recent acquisition) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all the assets of the Company immediately before such
acquisition or acquisitions.

(e) “Committee” means the Compensation Committee of the Board.

(f) “Company,” as the context requires, means CDI Corp., CDI Corp. and its
Subsidiaries, or the individual Subsidiary of CDI Corp. which employs or retains
the Recipient.

(g) “Date of Exercise” means the date on which the notice of exercise required
by Section 6 below is received by the Company.

(h) “Date of Grant” means [DATE].

(i) “Disability” means a physical, mental or other impairment within the meaning
of Section 22(e)(3) of the Code.

(j) “Exercise Price” means $[        ], the Fair Market Value of CDI Stock on
the Date of Grant.

(k) “Fair Market Value” means the closing price of actual sales of CDI Stock on
the New York Stock Exchange (“NYSE”) on a given date or, if there are no such
sales on such date, the closing price of CDI Stock on the NYSE on the last
preceding date on which there was a sale. If CDI Stock is not then listed on the
NYSE, Fair Market Value shall mean (i) the per share closing price on any other
U.S. national securities exchanges on which CDI Stock is listed, (ii) if not so
listed and CDI Stock is publically traded on an inter-dealer quotation system,
the closing price on such system (or, if deemed appropriate by the Committee,
the average of high and low prices) and (iii) if not so listed or traded, as
determined by the Committee in compliance with Section 409A of the Code.

(l) “Good Reason” means, following the occurrence of a Change in Control: (i) a
reduction in the Recipient’s base salary or target bonus opportunity, (ii) a
change in the Recipient’s primary office of more than 20 miles, (iii) a material
reduction in the Recipient’s title, position, responsibilities or authority or
(iv) a material breach by the Company of any employment or other service
agreement between the Company and the Recipient; provided however, that the
Recipient must provide the Company with written notice of the event alleged to
constitute Good Reason within 90 days after the occurrence thereof and the
Company shall have 30 days to cure such event.

(m) “Grant” means the grant of this Option to the Recipient pursuant to this
Agreement.

(n) “Plan” means, subject to Section 1, the CDI Corp. 2004 Omnibus Stock Plan.



--------------------------------------------------------------------------------

(o) “Retirement” means the Recipient’s voluntary termination of employment or
other service relationship with the Company (other than in anticipation of a
termination for Cause) on or after the date on which the Recipient attains age
55 and the sum of the Recipient’s age and years of service with the Company is
greater than or equal to 62; provided that the Recipient’s voluntary termination
of employment or other service relationship with the Company prior to the third
anniversary of the commencement of such employment or other service relationship
shall not constitute Retirement for purposes of this Agreement.

(p) “Termination Date” means the earliest of the following:

 

  (i) seven years following the Date of Grant;

 

  (ii) in the event of the Recipient’s termination of employment or engagement
with the Company due to death or by the Company due to Disability, the date that
is twelve (12) months following such termination;

 

  (iii) in the event of the Recipient’s termination of employment or engagement
due to Retirement, the date that is thirty-six (36) months after such
termination;

 

  (iv) in the event of the Recipient’s voluntary termination of employment or
engagement other than for Retirement and not due to Good Reason, the date that
is thirty (30) days after such termination;

 

  (v) in the event that the Recipient’s employment or engagement is terminated
by the Company other than for Cause and not due to Disability or is terminated
by the Recipient for Good Reason, the date that is ninety (90) days after such
termination; or

 

  (vi) in the event of the Recipient’s termination of employment or engagement
by the Company for Cause, the date of such termination.

3. Option Term. No portion of this Option shall be exercisable unless it has
vested in accordance with Section 4 hereof. The vested portion of this Option
may be exercised in whole or in part at any time after vesting and prior to the
Termination Date. No portion of this Option shall be exercisable on or after the
Termination Date. Notwithstanding the foregoing, if the Termination Date would
otherwise occur during a period in which trading in shares of CDI Stock is
prohibited by law or the Company’s insider trading policies, then the vested
portion of this Option shall remain exercisable until the date that is thirty
(30) days following the expiration of such period of prohibition (but not longer
than the date permitted by Code Section 409A).

4. Vesting. Subject to the Recipient’s continuing employment or other service
relationship with the Company, this Option will vest with respect to 1/3 of the
shares of CDI Stock subject hereto on each of the first three anniversaries of
the Date of Grant. If the Recipient’s employment or other service relationship
with the Company terminates for any reason prior to



--------------------------------------------------------------------------------

the vesting of any portion of this Option, such unvested portion of this Option
shall be forfeited with no consideration due therefor as of the date of such
termination and the vested portion shall remain exercisable through the
Termination Date; provided that (a) if the Recipient’s employment or other
service relationship with the Company terminates as a result of death or by the
Company due to Disability, the unvested portion of this Option will vest as of
the date of such termination, (b) if the Recipient’s employment or other service
relationship terminates due to Retirement, the Option shall continue to vest in
accordance with its terms provided that the Recipient remains in compliance with
any restrictive covenants to which he is bound that are in favor of the Company
(and in the event of any such non-compliance, the unvested portion of this
Option shall immediately terminate with no consideration due the Recipient) and
(c) if the Recipient’s employment or other service relationship is terminated
without Cause by the Company or its successor or by the Recipient for Good
Reason, in either case, within 24 months following a Change in Control, the
unvested portion of this Option, if any, shall vest as of the date of such
termination.

5. Change in Control. Following a Change in Control, this Option shall remain
outstanding and continue to vest in accordance with Section 4 hereof; provided,
however that if this Option is not assumed by the surviving company in such
Change in Control or an award of the acquiring company or one of its affiliates
is not issued in substitution of this Option, then this Option shall vest in
full upon such Change in Control.

6. Notice of Exercise. This Option shall be exercisable by a written notice
(which may be done by e-mail) from the Recipient to the Company’s senior Human
Resources executive, which shall state the number of shares underlying the
portion of this Option being exercised and specify the manner in which the
Exercise Price will be paid. However, the Company may at any time hereafter
notify the Recipient of a web-based or other method of exercising this Option,
which other method may supplement or replace the previously-described written
notice as the required method of exercising this Option. This Option may be
exercised in whole or in part. This Option may only be exercised for a whole
number of shares of CDI Stock.

7. Payment of Exercise Price. The Exercise Price for the shares of CDI Stock
received upon the exercise of this Option shall be paid within three days after
the Date of Exercise: (a) in cash, or, (b) with the consent of the Committee,
with the proceeds received from a broker-dealer whom the Participant has
authorized to sell all or a portion of the CDI Stock covered by this Option,
(c) with the consent of the Committee, in whole or in part by the withholding of
shares otherwise deliverable upon exercise of this Option or (d) with the
consent of the Committee, in whole or in part in CDI Stock valued at Fair Market
Value on the Date of Exercise.

8. Tax Withholding. Unless the Company and the Recipient make other arrangements
to satisfy the Recipient’s withholding taxes, the number of shares of CDI Stock
to be delivered to the Recipient upon exercise of this Option shall be reduced
by an amount equal to the minimum taxes (including, without limitation, federal,
state, local or foreign income or payroll taxes) required by law to be withheld
in connection with the exercise of this Option. The portion of any



--------------------------------------------------------------------------------

shares of CDI Stock withheld pursuant to the applicable tax laws shall be
determined by using the Fair Market Value of CDI Stock on the Date of Exercise.

9. Nontransferability. This Option may not be transferred, in whole or in part,
except by will or the applicable laws of descent and distribution.
Notwithstanding the foregoing, with the prior written approval of the Committee,
this Option may be transferred without consideration by the Recipient to (a) the
spouse or lineal descendant of the Recipient (each, a “Family Member”), (b) a
trust for the exclusive benefit of Family Members, (c) a partnership or other
entity in which all beneficial owners are Family Members or (d) a charitable
foundation or other such organization.

10. Stock Ownership Requirements. If the Recipient is subject to any stock
ownership requirements imposed by the Company, those requirements may limit the
Recipient’s ability to sell or otherwise transfer some or all of the shares of
CDI Stock acquired by the Recipient through the exercise of this Option.

11. Awards Policy. This Option is subject to the terms and conditions of the
Policy on Cash Bonus Awards and Equity Awards Clawback for CDI Corp. and its
Related Companies. This Option is also subject to clawback to the extent
required by Section 10D(b)(2) of the Securities Exchange Act of 1934, as
determined by the applicable rules and regulations promulgated thereunder from
time to time by the U.S. Securities and Exchange Commission.

12. Cancellation of Option and Clawback of Shares. Notwithstanding any other
provision of this Agreement, if the Committee determines that the Recipient has
entered into or intends to enter into competition with the Company or any of its
subsidiaries, the Committee may, in its discretion, at any time during the term
of the non-competition covenant, if any, in the employment agreement, engagement
agreement, “covenants and agreements” or similar document between the Recipient
and the Company which is being violated by such competition, cancel the
outstanding and unexercised portion of this Option for no consideration due
therefor and/or require the Recipient to resell to the Company any shares of CDI
Stock acquired by the Recipient upon the exercise of this Option during the
one-year period ending on the date of the termination of the Recipient’s
employment or other service relationship with the Company for a purchase price
equal to the Exercise Price paid by the Recipient for such shares (or the Fair
Market Value on the date of such sale, if less).

13. Securities Laws. The Committee may from time to time impose any conditions
on the exercise of this Option as it deems necessary or advisable to ensure that
all stock options granted under the Plan, and the exercise thereof, satisfy Rule
16b-3 (or any similar rule) of the Securities and Exchange Commission. Such
conditions may include, without limitation, the partial or complete suspension
of the right to exercise this Option. The Company may also condition the
delivery of certificates (or book entry issuance) for shares of CDI Stock upon
the prior receipt from the Recipient of any undertakings that it determines are
required to ensure that the issuance of such certificates (or book entry
issuance) is in compliance with federal and state securities laws.



--------------------------------------------------------------------------------

14. Rights Prior to Book Entry or Issuance of Certificates. Neither the
Recipient nor any person to whom the Recipient’s rights shall have passed by
transfer in compliance with Section 9 shall have any of the rights of a
shareholder with respect to any shares of CDI Stock issuable upon exercise of
this Option or any portion thereof until the date of issuance to the Recipient
of a certificate (or book entry issuance) for shares of CDI Stock.

15. Options Do Not Affect Employment Relationship. This Option shall not confer
upon the Recipient any right to continue in the employ or service of the
Company, nor interfere in any way with the right of the Company to terminate the
employment or other service relationship of the Recipient at any time and for
any reason.

16. Interpretation. The Committee shall have the sole power to interpret this
Agreement and to resolve any disputes arising hereunder.

17. Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan
and certain information related thereto and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions of the Plan. The Recipient
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of independent counsel prior to executing this
Agreement and fully understands all provisions relating to this Agreement. The
Recipient hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee with respect to any questions arising under
the Plan or this Agreement. In addition, by entering into this Agreement and
accepting this Grant, the Recipient acknowledges that: (a) the Option is a
one-time benefit and does not create any contractual or other right to receive
future grants, awards or other benefits in lieu of grants; (b) the Recipient’s
participation in the Plan is voluntary; (c) this Option is not part of normal or
expected compensation for any purpose, including without limitation for
calculating any benefits, severance, termination, bonuses, retirement benefits
or similar payments; and (d) the future value of CDI Stock is unknown and cannot
be predicted, and the Recipient is not, and will not, rely on any representation
by the Company or any of its personnel regarding the future value of CDI Stock
(nor has any such representation been made).

18. Execution of this Agreement. If the Recipient does not sign and return this
Agreement within 30 days following the Date of Grant, the Company is not
obligated to provide the Recipient with any benefit hereunder and may refuse to
issue shares of CDI Stock to the Recipient in connection with this Option. If
the Recipient receives any shares of CDI Stock in connection with this Option
but has not signed and returned this Agreement, he or she will be deemed to have
accepted and agreed to the terms set forth herein.

19. Miscellaneous. This Agreement shall be governed by the laws of the state of
Pennsylvania, without regard to its choice of laws provisions. This Agreement
may be amended only by written agreement between the Company and the Recipient.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

*         *         *         *         *         *        *



--------------------------------------------------------------------------------

CDI CORP.     RECIPIENT By:  

 

    Signature:  

 

Name:  

 

    Print Name:  

 

Title:  

 

    Date:  

 